            Case 2:20-cv-02089-JAD-VCF Document 22 Filed 05/07/21 Page 1 of 2




1    George Haines, Esq.
2    Nevada Bar No.: 9411
     Gerardo Avalos, Esq.
3
     Nevada Bar No.: 15171
4    FREEDOM LAW FIRM
5    8985 S. Eastern Ave., Suite 350
     Las Vegas, Nevada 89123
6
     (702) 880-5554
7    (702) 385-5518 (fax)
8    Ghaines@freedomlegalteam.com
     Attorney for Plaintiff Rand L. Hagerman
9
10
                      UNITED STATES DISTRICT COURT
11                         DISTRICT OF NEVADA
12
13    Rand L. Hagerman,                            Case No.: 2:20-cv-02089-JAD-VCF

14
                     Plaintiff,                    Stipulation of dismissal of Bank of
15     v.                                          America, N.A. with prejudice
16                                                        & Order

17    Equifax Information Services LLC and
18    Bank of America N.A,
                                                            ECF No. 22
19
                     Defendant.
20
21          Pursuant to Rule 41(a) of the Federal Rules of Civil Procedure, Rand L.
22   Hagerman and Bank of America, N.A. stipulate to dismiss Plaintiff's claims against
23   Bank of America, N.A. with prejudice.
24   ///
25   ///
26   ///
27
     _____________________
     STIPULATION                             -1-
            Case 2:20-cv-02089-JAD-VCF Document 22 Filed 05/07/21 Page 2 of 2




1            Each party will bear its own costs, disbursements, and attorney fees.
2            Dated: April 23, 2021.
3
4    FREEDOM LAW FIRM

5     /s/ George Haines           .
6    George Haines, Esq.
     Gerardo Avalos, Esq.
7    8985 S. Eastern Ave., Suite 350
8    Las Vegas, Nevada 89123
     Counsel for Plaintiff Rand L. Hagerman
9
10   Wright Finlay & Zak
11
     /s/ Darren Brenner         .
12   Darren Brenner, Esq.
     7785 W. Sahara Ave, Suite 200
13
     Las Vegas, Nevada 89117
14   Counsel for Bank of America, N.A.
15
                                                    IT IS SO ORDERED:
16                                                   ORDER
17
          Based on the stipulation between Plaintiff_______________________________
                                                      and Bank of America [ECF No. 22], which I construe as a
18   joint motion under Local Rule 7-1(c) becauseUNITES
                                                     it was signed by fewer
                                                                STATES      than all the JUDGE
                                                                         DISTRICT        parties or their attorneys,
     and with good cause appearing, IT IS HEREBY ORDERED that ALL CLAIMS AGAINST Bank of
19   America are DISMISSED with prejudice, each side to bear its own fees and costs.
20                                                  DATED:________________________

21                                                                 _________________________________
                                                                   U.S. District Judge Jennifer A. Dorsey
22                                                                 Dated: May 25, 2021
23
24
25
26
27
     _____________________
     STIPULATION                                     -2-
